Citation Nr: 1702052	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to June 1969 and from August 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico.  

In August 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran was also denied service connection for anxiety with depression in a June 2011 rating decision; his substantive appeal received in February 2013 was not timely as to the appeal of that issue.  See March 2013 Notification Letter.  The evidence in this case shows diagnoses of PTSD, anxiety, and major depressive disorder.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, while the Veteran's appeal as to the issue of service connection for anxiety with depression was not timely, in light of Clemons, the Board has characterized the issue as set forth on the first page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran reported a stressor of a temporary duty assignment to Vietnam while he was stationed in Korea.  See, e.g., October 2011 Statement in Support of Claim for Service Connection for PTSD; August 2016 Hearing Transcript (T.) at 3.  In a response dated April 2011, the National Personnel Records Center (NRPC) reported that there is no evidence of the Veteran's service in Vietnam.  Memorandums dated in July 2012 show that there is insufficient information to verify the Veteran's claimed stressor of a temporary duty assignment to Vietnam.

In addition to this stressor, when construing the evidence liberally in favor of the Veteran, it suggests that the Veteran may have also had a fear of hostile military activity as he reported being shot at while in Korea.  See T. at 9-11.  If a stressor claimed by a veteran is related to a "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304 (f)(3) (2016).

As the Veteran's treatment records show diagnoses of PTSD, anxiety, and major depressive disorder, in light of a possible stressor of a fear of hostile military activity, the Board concludes that the Veteran should be afford a VA examination to determine any current psychiatric diagnoses and whether they are related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Albuquerque VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service or is related to the Veteran's military service, to include any reported fear of hostile military activity.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




